 

Exhibit 10.1

 

Execution Version

 

AMENDMENT TO FIRST LIEN EXIT CREDIT AGREEMENT

 

This AMENDMENT TO FIRST LIEN EXIT CREDIT AGREEMENT (“Amendment”), dated
effective as of March 3, 2017 (the “Amendment Effective Date”), is by and among
Energy XXI Gulf Coast, Inc., a Delaware corporation (the “Borrower”), the
lenders party to the First Lien Exit Credit Agreement described below (the
“Lenders”), and Wells Fargo Bank, N.A., as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”), and the other parties in the
capacities herein identified.

 

RECITALS

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
Persons are parties to the First Lien Exit Credit Agreement, dated as of
December 30, 2016, (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “First Lien Credit Agreement”);

 

WHEREAS, effective February 7, 2017, the Borrower has changed its fiscal year to
the year ending December 31;

 

WHEREAS, the Borrower requests certain amendments to the First Lien Credit
Agreement upon the terms set forth in this Amendment;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

AGREEMENT

 

Section 1.           Definitions. Capitalized terms used herein (including in
the Recitals hereto) but not defined herein shall have the meanings as given
them in the First Lien Credit Agreement, unless the context otherwise requires.

 

Section 2.            Certain Amendments.

 

(a)          Section 1.1 of the First Lien Credit Agreement is hereby amended
by:

 

(i)          amending and restating the definition of “Fiscal Year” in its
entirety to the following:

 

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2017 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.

 

 

 

 

(ii)         amending the second sentence of the definition “PV9% Value” by
replacing the phrase “Secured Parties” with the word “Lenders”;

 

(iii)        by amending the definition of “Reserve Report” by changing
“December 31st” to “January 1st” and changing “June 30th” to “July 1st”.

 

(b)          Section 2 of the Credit Agreement is hereby amended by amending and
restating Sections 2.8.2 and 2.8.3 of the First Lien Credit Agreement in their
entirety to the following:

 

Section 2.8.2       Annual Scheduled Determinations of the Borrowing Base.

 

(a)          Promptly after January 1 of each calendar year, (whether before or
after the Borrowing Base Initiation Date) commencing January 1, 2017, and in any
event prior to March 1 (or, in the case of the January 1, 2017 Reserve Report
only, prior to May 31, 2017), the Borrower shall furnish to the Administrative
Agent and the Lenders a Reserve Report in form and substance reasonably
satisfactory to the Administrative Agent, prepared by an Approved Engineer,
which Reserve Report shall be dated as of January 1 of such calendar year and
shall set forth the proven and producing oil and gas reserves attributable to
the Oil and Gas Properties owned directly by the Borrower and the Subsidiary
Guarantors and a projection of the rate of production and future net income,
taxes, operating expenses and capital expenditures with respect thereto as of
such date, based on pricing assumptions consistent with SEC reporting
requirements at the time, together with additional data concerning pricing,
hedging, quantities and purchasers of production, and other information and
engineering and geological data as the Administrative Agent or any Lender may
reasonably request.

 

(b)          If such January 1 of any calendar year is on or after the Borrowing
Base Initiation Date, within fifteen (15) days after receipt of such Reserve
Report and all such information, the Administrative Agent shall make an initial
determination of a Borrowing Base, and upon such initial determination shall
promptly notify the Lenders in writing of its initial determination of the
proposed Borrowing Base. Such initial determination made by the Administrative
Agent shall be so made by the Administrative Agent in the exercise of its sole
discretion in accordance with the Administrative Agent’s customary practices and
standards for oil and gas lending as they exist at the particular time. In no
event shall the Proposed Borrowing Base exceed the sum of (x) the aggregate of
the Revolving Loan Commitments of the Lenders plus (y) the aggregate outstanding
principal amount of the Term Loans. After having received notice of such
proposal by the Administrative Agent, each Lender shall have fifteen (15) days
to approve or disapprove such proposal. If, at the end of such fifteen (15)
days, any Lender has not communicated to the Administrative Agent its approval
or disapproval, such failure to respond shall be deemed to be an approval of the
new or reaffirmed Borrowing Base proposed by the Administrative Agent. If the
Required Borrowing Base Lenders fail to approve on any such determination of the
proposed Borrowing Base made by the Administrative Agent hereunder in such
fifteen (15) day period, then the Administrative Agent shall poll the Lenders to
ascertain the highest Borrowing Base then acceptable to the Required Borrowing
Base Lenders for purposes of this Section 2.8.2 (it being understood that each
Lender is deemed to have agreed to any and all Borrowing Base amounts that are
lower than the amount actually approved to by such Lender) and, subject to the
last sentence of this Section 2.8.2, such amount shall become the new Borrowing
Base effective on the date specified in this Section 2.8. Upon agreement by the
Administrative Agent and the Required Borrowing Base Lenders of the Borrowing
Base, the Administrative Agent shall, by written notice to the Borrower and the
Lenders, designate the Borrowing Base available to the Borrower. Such
designation shall be effective as of the Business Day specified in such written
notice (or, if no effective date is specified in such written notice, the next
Business Day following delivery of such written notice) and such Borrowing Base
shall remain in effect until the next determination or redetermination or
adjustment of the Borrowing Base in accordance with this Agreement. Anything
herein contained to the contrary notwithstanding, any determination or
redetermination of the Borrowing Base resulting in any increase of the Borrowing
Base in effect immediately prior to such determination or redetermination shall
require the approval of the Required Borrowing Base Lenders in their sole
discretion in accordance with their respective customary practices and standards
for oil and gas lending as they exist at the particular time.

 

 -2-- EXXI Amendment-

 

 

Section 2.8.3         Semi-Annual Scheduled Determination of the Borrowing Base.

 

(a)          Promptly after July 1 of each calendar year, commencing July 1,
2017, and in any event prior to September 1 of each calendar year, (whether
before or after the Borrowing Base Initiation Date) the Borrower will make
available for review by the Administrative Agent a Reserve Report in form and
substance reasonably satisfactory to the Administrative Agent, prepared by the
Borrower’s petroleum engineers, which report shall be dated as of July 1 of such
calendar year and shall set forth the proven and producing oil and gas reserves
attributable to the Oil and Gas Properties owned directly by the Borrower and
the Subsidiary Guarantors and a projection of the rate of production and future
net income, taxes, operating expenses and capital expenditures with respect
thereto as of such date, based on pricing assumptions consistent with SEC
reporting requirements at the time, together with additional data concerning
pricing, hedging, quantities and purchasers of production, and other information
and engineering and geological data as the Administrative Agent or any Lender
may reasonably request.

 

(b)          If such July 1 of any calendar year is on or after the Borrowing
Base Initiation Date, within fifteen (15) days after receipt of such Reserve
Report and all such information the Administrative Agent shall make an initial
determination of a Proposed Borrowing Base, and upon such initial determination
shall promptly notify the Lenders in writing of initial determination of the
proposed Borrowing Base. Such initial determination shall be made in the same
manner and be subject to the same approvals as prescribed above with respect to
the annual review, and likewise the Administrative Agent shall communicate the
results of such initial determination to the Lenders. After having received
notice of such proposal by the Administrative Agent, each Lender shall have
fifteen (15) days to approve or disapprove such proposal. If, at the end of such
fifteen (15) days, any Lender has not communicated to the Administrative Agent
its approval or disapproval, such failure to respond shall be deemed to be an
approval of the new or reaffirmed Borrowing Base proposed by the Administrative
Agent. If the Required Borrowing Base Lenders fail to approve any such
determination of the proposed Borrowing Base made by the Administrative Agent
hereunder in such fifteen (15) day period, then the Administrative Agent shall
poll the Lenders to ascertain the highest proposed Borrowing Base then
acceptable to the Required Borrowing Base Lenders for purposes of this Section
2.8.3 (it being understood that each Lender is deemed to have agreed to any and
all Borrowing Base amounts that are lower than the amount actually approved to
by such Lender) and, subject to the last sentence of this Section 2.8.3, such
amount shall become the new Borrowing Base, effective on the date specified in
this Section 2.8. Upon agreement by the Administrative Agent and the Required
Borrowing Base Lenders of the amount of credit to be made available to the
Borrower hereunder, the Administrative Agent shall, by written notice to the
Borrower and the Lenders, designate the new Borrowing Base available to the
Borrower. Such designation shall be effective as of the Business Day specified
in such written notice (or, if no effective date is specified in such written
notice, the next Business Day following delivery of such written notice) and
such new Borrowing Base shall remain in effect until the next determination or
redetermination or adjustment of the Borrowing Base in accordance with this
Agreement. Anything herein contained to the contrary notwithstanding, any
determination or redetermination of the Borrowing Base resulting in any increase
of the Borrowing Base in effect immediately prior to such determination or
redetermination shall require the approval of the Required Borrowing Base
Lenders in their sole discretion in accordance with their respective customary
practices and standards for oil and gas lending as they exist at the particular
time.

 

 -3-- EXXI Amendment-

 

 

(c)          Section 7 of the First Lien Credit Agreement is hereby amended by:

 

(i)          amending and restating Sections 7.1.1(a) and (b) in their entirety
to the following:

 

(a)          as soon as available and in any event within 60 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year (for the
avoidance of doubt, including for the fiscal quarter ending March 31, 2017), an
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such Fiscal Quarter and consolidated statements of income and cash
flow of the Borrower and its Subsidiaries for such Fiscal Quarter and for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such Fiscal Quarter, and including (in each case), in comparative form the
figures for the corresponding Fiscal Quarter in, and year to date portion of,
the immediately preceding Fiscal Year, in each case, certified as complete and
correct by the chief financial or accounting Authorized Officer of the Borrower
(subject to normal year-end audit adjustments);

 

(b)          as soon as available and in any event within 120 days after the end
of each Fiscal Year (for the avoidance of doubt, including for the partial
Fiscal Year ending December 31, 2016), a copy of the consolidated balance sheet
of the Borrower and its Subsidiaries, and the related consolidated statements of
income and cash flow of the Borrower and its Subsidiaries for such Fiscal Year,
setting forth in comparative form the figures for the immediately preceding
Fiscal Year, audited (without any Impermissible Qualification) by independent
public accountants reasonably acceptable to the Administrative Agent, that shall
include a calculation of the financial covenants set forth in Section 7.2.4 and
stating that, in performing the examination necessary to deliver the audited
financial statements of the Borrower, no knowledge was obtained of any Event of
Default;

 

 -4-- EXXI Amendment-

 

 

(ii)         amending the date “September 30, 2017” in Section 7.1.1(c) to the
date “March 31, 2018”;

 

(iii)        amending and restating clauses (vi) and (vii) of Section 7.1.1(m)
in their entirety to the following:

 

(vi)        Oil and Gas Properties of the Borrower and the Subsidiary Guarantors
that comprise at least ninety percent (90%) of the PV9% Value of the Proved
Reserves of the Borrower and the Subsidiary Guarantors that are included within
the Covered Properties are part of the Mortgaged Properties (calculated without
giving effect to any Hedge Agreements other than Hedge Agreements with a Lender
as the Borrower’s counterparty) and (vii) Oil and Gas Properties of the Borrower
and the Subsidiary Guarantors that comprise at least ninety percent (90%) of the
PV9% Value of the Proved Developed Producing Reserves of the Borrower and the
Subsidiary Guarantors are included within the Covered Properties are part of the
Mortgaged Properties.

 

(iv)        amending and restating clause (ii) of Section 7.1.1(s) in its
entirety to the following:

 

(ii)         within five days after any execution of any new Hedging Agreements
or the entering into of any transaction under any Hedging Agreement or any
assignment, termination or unwinding of any transaction under any existing
Hedging Agreements, notice thereof to the Administrative Agent, which notice
shall be in form and substance and with details reasonably acceptable to the
Administrative Agent;

 

(v)         amending and restating the first sentence of Section 7.1.11 in its
entirety to the following:

 

The Borrower shall cause the Mortgaged Properties to constitute at least ninety
percent (90%) of the PV9% Value of the Proved Reserves of the Borrower and the
Subsidiary Guarantors and at least ninety percent (90%) of the total value of
the Proved Developed Producing Reserves of the Borrower and the Subsidiary
Guarantors (in this Section called the “Required Percentages”).

 

(vi)        amending Section 7.1.13 by replacing the phrase “the total value” by
the phrase “PV9% Value” in each place where such phrase appears.

 

Section 3.           Conditions to Effectiveness and Certain Agreements. This
Amendment shall be deemed effective (subject to the conditions herein contained)
as of the Amendment Effective Date when the Administrative Agent has received
counterparts hereof duly executed by the Borrower, the Administrative Agent and
the Required Lenders and upon the prior or concurrent satisfaction of each of
the following conditions:

 

 -5-- EXXI Amendment-

 

 

(a)          the Administrative Agent shall have received for its own account,
if then invoiced, any amounts payable pursuant to Section 10.3 of the First Lien
Credit Agreement;

 

(b)          the Borrower shall have represented and warranted that the
representations and warranties in Section 4 below are true and correct;

 

(c)          no Borrowing Base Deficiency, Default or Event of Default shall
have occurred and be continuing;

 

(d)          The Administrative Agent shall have received a certificate, dated
as of the Amendment Effective Date, duly executed by the relevant Obligor’s
Secretary or Assistant Secretary, managing member or general partner, as
applicable, as to:

 

(i)          resolutions of the Borrower’s Board of Directors then in full force
and effect authorizing the Borrower to change its fiscal year; and

 

(ii)         the incumbency and signatures of those of its of its officers,
managers, managing member or general partner (or officers or managers of its
managing member or general partner), as applicable, authorized to act with
respect to each Loan Document to be executed by such Obligor.

 

Delivery by the Borrower of an executed counterpart of this Amendment to the
Administrative Agent shall constitute a representation and warranty by the
Borrower that the statements in the foregoing clauses (a), (b), (c) and (d) are
true and correct.

 

Section 4.          Representations and Warranties. The Borrower hereby
represents and warrants that after giving effect hereto:

 

(a)          the representations and warranties of the Obligors contained in the
Loan Documents are true and correct in all material respects, other than those
representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct in all material respects as of such
earlier date (except for any such representations and warranties which are
qualified by a materiality qualifier which shall be true and correct in all
respects); provided that notwithstanding the foregoing, the Borrower makes no
representation in respect of Section 6.6 or Section 6.18 of the First Lien
Credit Agreement;

 

(b)          except to the extent waived in this Amendment, the Borrower
performed and complied with all agreements and conditions contained in the First
Lien Credit Agreement required to be performed or complied with by it prior to
or as of the Amendment Effective Date;

 

(c)          the execution, delivery and performance by the Borrower and each
other Obligor of this Amendment and the other Loan Documents have been duly
authorized by all necessary corporate or other action required on their part and
this Amendment, along with the First Lien Credit Agreement and the other Loan
Documents, constitutes the legal, valid and binding obligation of each Obligor a
party thereto enforceable against them in accordance with its terms, except as
its enforceability may be affected by the effect of bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting the rights or remedies of creditors generally;

 

 -6-- EXXI Amendment-

 

 

(d)          neither the execution, delivery and performance of this Amendment
by the Borrower, the performance by it of the First Lien Credit Agreement as
amended hereby nor the consummation of the transactions contemplated hereby does
or shall contravene, result in a breach of, or violate (i) any provision of any
Obligor’s certificate or articles of incorporation or bylaws or other similar
documents, or agreements, (ii) any law or regulation, or any order or decree of
any court or government instrumentality, or (iii) any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which any Obligor or any of
its Subsidiaries is a party or by which any Obligor or any of its Subsidiaries
or any of their property is bound, except in any such case to the extent such
conflict or breach has been waived by a written waiver document, a copy of which
has been delivered to Administrative Agent on or before the date hereof;

 

(e)          no Material Adverse Effect has occurred since December 31, 2016,
except any Material Adverse Effect as a direct result of the decline in the
price of hydrocarbons;

 

(f)          no Default or Event of Default or Borrowing Base Deficiency has
occurred and is continuing; and

 

Section 5.          Loan Document; Ratification.

 

(a)          This Amendment is a Loan Document.

 

(b)          The Borrower and each other Obligor hereby ratifies, approves and
confirms in every respect all the terms, provisions, conditions and obligations
of the First Lien Credit Agreement as amended or modified hereby and each of the
other Loan Documents including without limitation all Mortgages, Security
Agreements, Guaranties, Control Agreements and other Security Documents, to
which it is a party.

 

Section 6.          Costs and Expenses. As provided in Section 10.3 of the First
Lien Credit Agreement, the Borrower agrees to reimburse Administrative Agent for
all fees, costs, and expenses, including the reasonable fees, costs, and
expenses of counsel or other advisors for advice, assistance, or other
representation, in connection with this Amendment and any other agreements,
documents, instruments, releases, terminations or other collateral instruments
delivered by the Administrative Agent in connection with this Amendment.

 

Section 7.          GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED A CONTRACT AND
INSTRUMENT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK AND THE LAWS OF THE UNITED STATES OF AMERICA, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

 

Section 8.          Severability. Any provision of this Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

Section 9.          Counterparts. This Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing one or
more counterparts. Any signature hereto delivered by a party by facsimile or
electronic transmission shall be deemed to be an original signature hereto.

 

 -7-- EXXI Amendment-

 

 

Section 10.        No Waiver or Agreement. The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any default of
the Borrower or any other Obligor or any right, power or remedy of the
Administrative Agent or the other Secured Parties under any of the Loan
Documents, nor constitute a waiver of (or consent to departure from) any terms,
provisions, covenants, warranties or agreements of any of the Loan Documents.
The parties hereto reserve the right to exercise any rights and remedies
available to them in connection with any present or future defaults with respect
to the First Lien Credit Agreement or any other provision of any Loan Document.

 

Section 11.        Release. Borrower, for itself and on behalf of its
Subsidiaries and Affiliates and its and their predecessors, successors and
assigns, each do hereby forever release, discharge and acquit the Administrative
Agent, each Issuer, each Lender and each other Secured Party and each of their
successors, assignees, participants, officers, directors, members, affiliates,
advisors, internal and external attorneys, agents and employees (the
“Releasees”), from any and all duties, liabilities, obligations, claims
(including claims of usury), demands, accounts, suits, controversies and actions
that they at any time had or have or that its successors and assigns hereafter
may have, whether known or unknown, against any Releasee (collectively, the
“Released Claims”) that arise under, or in connection with, or that otherwise
relate, directly or indirectly, to the First Lien Credit Agreement, any other
Loan Document, any Hedging Agreement, any Bank Product Agreement or any related
document, or to any acts or omissions of any such Releasee in connection with
any of the foregoing. As to each and every claim released hereunder, Borrower
hereby represents that it has received the advice of legal counsel with regard
to the releases contained herein and are freely and voluntarily entering into
this Amendment. Borrower, for itself and on behalf of its Subsidiaries and
Affiliates and its and their predecessors, successors and assigns, does hereby
forever covenant not to assert (and not to assist or enable any other Person to
assert) any Released Claim against any Releasee.

 

Section 12.        Successors and Assigns. This Amendment shall be binding upon
the Borrower, EPL and their respective successors and permitted assigns and
shall inure, together with all rights and remedies of each Secured Party
hereunder, to the benefit of each Secured Party and the respective successors,
transferees and assigns.

 

Section 13.        Entire Agreement. THIS AMENDMENT, THE FIRST LIEN CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

 -8-- EXXI Amendment-

 

 

(Signature Pages Follow)

 

 -9-- EXXI Amendment-

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

  ENERGY XXI GULF COAST, INC.               By: /s/ Glen Priestley     Name:
Glen Priestley     Title: Vice President, Treasury

 

 S-1Amendment Signature Page

 

 

  Wells Fargo Bank, N.A., as the Administrative Agent, an Issuer and a Lender  
            By: /s/ Catherine Cook     Name:  Catherine Cook    
Title:  Director

 

 S-2Amendment Signature Page

 

 

  ZB, N.A. DBA AMEGY BANK, as Lender               By: /s/ Sam Trail     Name:
Sam Trail     Title: Senior Vice President

 

 S-3Amendment Signature Page

 

 

  THE BANK OF NOVA SCOTIA, as Lender               By:       Name:     Title:

 

 S-4Amendment Signature Page

 

 

  TORONTO DOMINION (TEXAS) LLC, as Lender               By: /s/ Annie Dorval    
Name: Annie Dorval     Title: Authorized Signatory

 

 S-5Amendment Signature Page

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION, as Lender               By: /s/ Matthew
Molero     Name: Matthew Molero     Title: Senior Vice President

 

 S-6Amendment Signature Page

 

 

  NATIXIS, New York Branch, as Lender               By: /s/ Brice Le Foyer    
Name: Brice Le Foyer     Title: Director               By: /s/ Ajay Prakash    
Name: Ajay Prakash     Title: Vice President

 

 S-7Amendment Signature Page

 

 

  BARCLAYS BANK PLC, as Lender               By: /s/ Christopher Aitkin    
Name: Christopher Aitkin     Title: Assistant Vice President

 

 S-8Amendment Signature Page

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender               By: /s/ Bryan
Matthews     Name: Bryan Matthews     Title: Authorized Signatory              
By: /s/ Julia Bykhovskaia     Name: Julia Bykhovskaia     Title: Authorized
Signatory

 

 S-9Amendment Signature Page

 

 

  ING CAPITAL LLC, as Lender               By:       Name:     Title:          
    By:       Name:     Title:

 

 S-10Amendment Signature Page

 

 

  REGIONS BANK, as Lender               By: /s/ J. Richard Baker     Name: J.
Richard Baker     Title: Senior Vice President

 

 S-11Amendment Signature Page

 

 

  CITIBANK, N.A., as Lender               By: /s/ Phil Ballard     Name: Phil
Ballard     Title: Vice President

 

 S-12Amendment Signature Page

 

 

  UBS AG, STAMFORD BRANCH, as Issuer and Lender               By: /s/ Houssem
Daly     Name: Houssem Daly     Title: Associate Director               By: /s/
Darlene Arias     Name: Darlene Arias     Title: Director

 

 S-13Amendment Signature Page

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH, as Lender               By: /s/ Anca Trifan
    Name: Anca Trifan     Title: Managing Director               By: /s/ Peter
Cucchiara     Name: Peter Cucchiara     Title: Vice President

 

 S-14Amendment Signature Page

 

 

  COMMONWEALTH BANK OF AUSTRALIA, as Lender               By: /s/ Sanjay Remond
    Name: Sanjay Remond     Title: Director

 

 S-15Amendment Signature Page

 

 

  COMERICA BANK, as Lender               By: /s/ Gary Culbertson     Name: Gary
Culbertson     Title: Vice President

 

 S-16Amendment Signature Page

 

 

  FIFTH THIRD BANK, as Lender               By: /s/ David R. Garcia     Name:
David R. Garcia     Title: Vice President

 

 S-17Amendment Signature Page

 

 

  ABN AMRO CAPITAL USA LLC, as Lender               By: /s/ Richard Klompjan    
Name: Richard Klompjan     Title: Executive Director               By: /s/
Urvashi Zutshi     Name: Urvashi Zutshi     Title: Managing Director

 

 S-18Amendment Signature Page

 

 

  SUMITOMO MITSUI BANKING CORPORATION, as Lender               By: /s/ Ryo
Suzuki     Name: Ryo Suzuki     Title: General Manager

 

 S-19Amendment Signature Page

 

 

  KEYBANK NATIONAL ASSOCIATION, as Lender               By: /s/ George E. McKean
    Name: George E. McKean     Title: Senior Vice President

 

 S-20Amendment Signature Page

 

 

  SANTANDER BANK, N.A., as Lender               By:       Name:     Title:      
        By:       Name:     Title:

 

 S-21Amendment Signature Page

 

 

  WHITNEY BANK, as Lender               By: /s/ Liana Tchernysheva     Name:
Liana Tchernysheva     Title: Senior Vice President

 

 S-22Amendment Signature Page

 

 

  CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as Lender              
By: /s/ Eric J. De Santis     Name: Eric J. De Santis     Title: Executive
Director

 

 S-23Amendment Signature Page

 

 

  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender               By: /s/
Kathleen Sweeney     Name: Kathleen Sweeney     Title: Managing Director        
      By: /s/ Ronald Spitzer     Name: Ronald Spitzer     Title: Managing
Director

 

 S-24Amendment Signature Page

 

 

  IBERIABANK, as Lender               By: /s/ Moni Collins     Name: Moni
Collins     Title: Senior Vice President

 

 S-25Amendment Signature Page

 

 

  PNC BANK, NATIONAL ASSOCIATION, as Lender               By:       Name:    
Title:

 

 S-26Amendment Signature Page

 

 

[This page intentionally blank]

 

 S-27Amendment Signature Page

 

 

  ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:         ENERGY XXI
GOM, LLC               By: /s/ Glen Priestley     Name:  Glen Priestley    
Title: Treasurer           ENERGY XXI TEXAS ONSHORE, LLC               By: /s/
Glen Priestley     Name:  Glen Priestley     Title: Treasurer           ENERGY
XXI ONSHORE, LLC               By: /s/ Glen Priestley     Name:  Glen Priestley
    Title: Treasurer           ENERGY XXI PIPELINE, LLC               By: /s/
Glen Priestley     Name:  Glen Priestley     Title: Treasurer           ENERGY
XXI LEASEHOLD, LLC               By: /s/ Glen Priestley     Name:  Glen
Priestley     Title: Treasurer  

 

 S-28Amendment Signature Page

 

 

  ENERGY XXI PIPELINE II, LLC               By: /s/ Glen Priestley    
Name:  Glen Priestley     Title: Treasurer           MS ONSHORE, LLC            
  By: /s/ Glen Priestley     Name:  Glen Priestley     Title: Treasurer        
EPL OIL & GAS, INC.               By: /s/ Glen Priestley     Name:  Glen
Priestley     Title: Treasurer           EPL PIPELINE, L.L.C.               By:
/s/ Glen Priestley     Name:  Glen Priestley     Title: Treasurer          
NIGHTHAWK, L.L.C.               By: /s/ Glen Priestley     Name:  Glen Priestley
    Title: Treasurer           EPL OF LOUISIANA, L.L.C.               By: /s/
Glen Priestley     Name:  Glen Priestley     Title: Treasurer  

 

 S-29Amendment Signature Page

 

 

  DELAWARE EPL OF TEXAS, LLC               By: /s/ Glen Priestley    
Name:  Glen Priestley     Title: Treasurer           ANGLO-SUISSE OFFSHORE
PIPELINE PARTNERS, LLC             By: /s/ Glen Priestley     Name:  Glen
Priestley     Title: Treasurer           EPL PIONEER HOUSTON, INC.              
By: /s/ Glen Priestley     Name:  Glen Priestley     Title: Treasurer          
ENERGY PARTNERS, LTD., LLC               By: /s/ Glen Priestley     Name:  Glen
Priestley     Title: Treasurer           M21K, LLC               By: /s/ Glen
Priestley     Name:  Glen Priestley     Title: Treasurer  

 

 S-30Amendment Signature Page

 

 

  SOILEAU CATERING, LLC               By: /s/ Glen Priestley     Name:  Glen
Priestley     Title: Treasurer           ENERGY XXI INSURANCE LIMITED          
    By: /s/ Glen Priestley     Name:  Glen Priestley     Title: Treasurer      
  ENERGY XXI OFFSHORE SERVICES, INC.               By: /s/ Glen Priestley    
Name:  Glen Priestley     Title: Treasurer         ENERGY XXI NATURAL GAS
HOLDINGS, INC.               By: /s/ Glen Priestley     Name:  Glen Priestley  
  Title: Treasurer         ENERGY XXI SERVICES, LLC               By: /s/ Glen
Priestley     Name:  Glen Priestley     Title: Treasurer

 



 S-31Amendment Signature Page

 

 

  ENERGY XXI HOLDINGS, INC.               By: /s/ Glen Priestley     Name:  Glen
Priestley     Title: Treasurer         ENERGY XXI GIGS SERVICES, LLC            
  By: /s/ Glen Priestley     Name:  Glen Priestley     Title: Treasurer

 

 S-32Amendment Signature Page

 